DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 have been canceled. Claims 18-27 have been added and are under consideration. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter, e.g. ---TRANSGENIC MICE EXPRESSING APP VARIANTS---. 
Claim Objections
Claim 1 is objected to because it does not clearly set forth the mouse functionally expresses the APP variant, is capable of functionally expressing the APP variant, or has a non-wild-type phenotype. 
The term APP in item a) of claim 1 should be written out before being abbreviated. 
The concept of a mouse with a transgene “that expresses” APP in its genome in claim 1 can be written more clearly as ---transgenic mouse whose genome comprises a transgene comprising: a) a nucleic acid sequence encoding a pathogenic Swedish human amyloid precursor protein (APP) with amino acid substitutions K670N and M671L operably linked to an inducible promoter; b) a nucleic acid sequence encoding a [synthetic? mutant? variant? pathogenic?] human APP with amino acid substitutions K670N and M671L operably linked to an inducible promoter; or c) a nucleic acid 
Item b) in claim 1 should use the same format to describe the substitution as item a), i.e. ---synthetic allele of human APP with amino acid substitution M671V;---. 
Use of “and/or” in claim 2 does not make sense in context of claim 1 which is limited to “or”. Claim 2 should also use “or”. 
Claim Interpretation
It is assumed the phrase “with an additional insertion of an inversion of part of the transgene” in claims 18 and 24 applies only to item c). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises an exogenous nucleic acid sequence encoding a mutant human amyloid precursor protein (APP), does not reasonably provide enablement for obtaining any phenotype in mice having the structures set forth in claim 1. The make and/or use the invention commensurate in scope with these claims.
Claim 18 is drawn to a transgenic mouse whose genome comprises a transgene comprising: a) a nucleic acid sequence encoding a pathogenic Swedish human amyloid precursor protein (APP) with amino acid substitutions K670N and M671L operably linked to an inducible promoter; b) a nucleic acid sequence encoding a “synthetic” human APP with amino acid substitutions K670N and M671L operably linked to an inducible promoter; or c) a nucleic acid sequence encoding a wild-type human APP with an inversion inserted into it operably linked to an inducible promoter with an additional insertion of an inversion of part of the transgene. 
Claim 18 encompasses obtaining a transgenic mouse that is capable of functionally expressing the APP or that DOES functionally express the APP. 
Claim 18 encompasses a transgenic mouse whose genome comprises the transgene but is incapable of functionally expressing the APP; claim 18 does not require the mouse is capable of functionally expressing the APP. 
Claim 18 encompasses a transgenic mouse capable of having any wild-type or non-wild-type phenotype after inducing expression of the human APP.  
However, the state of the art of the phenotype of transgenic mice expressing hAPPs was unpredictable. 
Cheng (J. Neurosci. Sept. 28, 2011, Vol. 31, No. 39, pg 13699-13704) taught a transgenic mouse whose genome comprises a transgene comprising a nucleic acid sequence encoding wild-type human amyloid precursor protein (APP) operably linked to 
Kitazawa (Current Pharmaceutical Design, 2012, Vol. 18, pg 1131-1147) taught there were over 50 transgenic mouse models that overexpress hAPP were known in 2012 and that overexpression of wild-type APP only caused mild neurophatalogical changes without deposition of Aβ plaques (sentence bridging g 1132-1133). For plaque formation, FAD-associated mutant APP genes were used, each of which was age-dependent and highly dependent upon the type of mutation and promoter used. Many but not all mice exhibit age-dependent cognitive impairment. Accordingly, the phenotype associated with overexpressing mutant hAPP was limited to certain combinations of hAPP mutant and promoter, i.e. unpredictable. 
Cao (Nature Communications, 2012, Vol. 3, pg 1-19) who taught a transgenic mouse whose genome comprises a transgene comprising a nucleic acid sequence encoding a pathogenic Swedish human amyloid precursor protein (APP) with amino acid substitutions K670N and M671L (APPsw) or synthetic human APP with amino acid substitution M671V (APPmv) operably linked to an inducible promoter crossed with a transgenic mouse whose genome comprises a nucleic acid sequence encoding a tet activator operably linked to an endogenous olfactory marker protein promoter (pg 7, “Generation of CORMAP and CORMAC mice”; pg 2, “Selective expression of hAPPsw in OSNs alters connectivity” and “Selective expression of hAPPmv in OSNs maintains connectivity”; et al.). In other words, The CORMAP mice had “altered” connectivity while CORMAC mice did not. 

The specification does not enable making/using a transgenic mouse with the structures set forth in claim 18 or 24 capable of having a wild-type phenotype upon induction of the transgene as broadly claimed. The sole disclosed purpose of the invention is to provide a transgenic mouse capable of functionally expressing hAPP to model neurodegenerative disease in humans (title). Specifically, the specification describes a transgenic mouse whose genome comprises a sequence encoding hAPPsw and GFP in a sparse subset (<1%) of olfactory sensory neurons exhibited decreased mature olfactory neurons over time (pg 9, 3rd para), ND2 mice expressing hAPPsw-IRES-mCherry (pg 55, last para), and CORMAWG-E (aka ND3) mice expressing wild-type APP-IRES-GFP (pg 55, last 5 lines), all of which exhibit a loss of olfactory neurons. The specification does not correlate the transgenic mice capable of expressing the hAPP and olfactory neuron loss to a transgenic mouse capable of expressing the hAPP and a wild-type phenotype. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a transgenic mouse with the structures set forth in claim 18 or 24 capable of having a wild-type phenotype upon induction of the transgene as broadly claimed. 
The specification does not enable making/using a transgenic mouse having the structures listed in claim 18 other than a transgenic mouse capable of having any of the specific phenotypes known in the art at the time of filing upon induction of the nd or 3rd transgenes. Given the lack of teachings in the specification taken with the guidance provided by Cao and the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use each of the mice in a), b) and c) without the limited phenotype that is specific to each mouse as described by Cao upon induction of the hAPP transgene. 
The specification does not enable making/using a transgenic mouse having the transgene of item a), b), or c) crossed with a mouse with a transgene encoding any activator that activates the inducible promoter operably linked to any endogenous tissue-specific promoter as broadly encompassed by claim 24 other than a mouse having the transgene of item a), b) or c) crossed with a mouse whose genome comprises a nucleic acid sequence encoding a Tet activator operably linked to an endogenous olfactory-specific promoter capable of increased loss of olfactory neurons as compared to wild-type littermates upon induction of the transgenes. The specification does not correlate the phenotype of increased loss of olfactory neurons as compared to 
The specification does not enable those of skill to make the transgenic mouse of item c) in claims 18 and 24. Item c) requires the mice expressing wtAPP have an additional insertion of an inversion of part of the transgene. Applicants teach two independent mouse transgenes that underwent “chromothripsis, a complex genetic event resulting from multiple DSBs, that caused inversions, insertions and deletions at the site of transgenic integration. These transgenic mice allowed us to evaluate the effects of chromothripsis at a defined genetic locus and within a defined neuronal population. Expression of these complicated transgenes exclusively in mature olfactory sensory neurons (OSNs) leads to an increase in both an autonomous and non-cell-autonomous loss of neurons…. … Combining mouse genetics with adenoviral associated vectors (AAVs) we demonstrate that cytoplasmic dsRNA formation of GFP exclusively in mature OSNs is sufficient to induce neurodegeneration.” (Example 1, pg 54, last partial para). The specification does not teach the structure of the genetic modification or how the transgenes underwent chromthripsis. The specification does not teach how to recapitulate the combination of “mouse genetics with adenoviral associated vectors (AAVs)” to obtain “cytoplasmic dsRNA formation of GFP exclusively in mature [olfactory sensory neurons] sufficient to induce neurodegeneration” (pg 54, last 3 lines). Pg 61-62 describes intracranial injections of AAV9-GFP or antisense GFP. 
Written Description
Claims 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for a transgenic mouse having the transgene of item a), b), or c) crossed with a mouse with a transgene encoding any activator that activates the inducible promoter operably linked to any endogenous tissue-specific promoter as broadly encompassed by claim 24 other than a mouse having the transgene of item a), b) or c) crossed with a mouse whose genome comprises a nucleic acid sequence encoding a Tet activator operably linked to an endogenous olfactory-specific promoter capable of increased loss of olfactory neurons as compared to wild-type littermates upon induction of the transgenes. The specification 
The specification lacks written description for the transgenic mouse of item c) in claims 18 and 24. Item c) requires the mice expressing wtAPP have an additional insertion of an inversion of part of the transgene. Applicants teach two independent mouse transgenes that underwent “chromothripsis, a complex genetic event resulting from multiple DSBs, that caused inversions, insertions and deletions at the site of transgenic integration. These transgenic mice allowed us to evaluate the effects of chromothripsis at a defined genetic locus and within a defined neuronal population. Expression of these complicated transgenes exclusively in mature olfactory sensory neurons (OSNs) leads to an increase in both an autonomous and non-cell-autonomous 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a pathogenic Swedish allele of human APP with amino acid substitutions K670N and M671L in claims 18 and 24 are unclear. While the structure of a transgene encoding a human APP with amino acid substitutions K670N and M671L is clear, it is unclear whether the term “pathogenic” further limits the structure/function of the K670N and M671L APP or if the amino acid substitutions K670N and M671L are what define the APP as pathogenic. Furthermore, the use of “allele” in context of the transgene is unclear, because a transgene may encode a 
The metes and bounds of a synthetic allele of human APP with an M to V amino acid substitution in claims 18 and 24 are unclear. While the structure of a transgene encoding a human APP with amino acid substitution M671V is clear, it is unclear whether the term “synthetic” further limits the structure/function of the M671V APP or if the amino acid substitution M671V defines the APP as “synthetic”. Furthermore, the use of “allele” in context of the transgene is unclear, because a transgene may encode a protein and the mouse may have an allele encoding the protein, but the transgene does not have an “allele” per se. Finally, the phrase “transgene [ ] that expresses” APP does not clearly set forth that the transgene encodes a protein, that the mouse expresses the protein, or that the mouse is capable of expressing the protein upon induction. Accordingly, the metes and bounds of the phrase are unclear. 
The metes and bounds of a wild-type allele of human APP with “an additional insertion of an inversion of part of the transgene” in claims 18 and 24 are unclear. While the structure of a transgene encoding a human APP is clear, it is unclear how it can have an “additional insertion”. Furthermore, the metes and bounds of the insertion or the inverted part of the transgene are unclear. Next, the use of “allele” in context of the transgene is unclear, because a transgene may encode a protein and the mouse may have an allele encoding the protein, but the transgene does not have an “allele” per se. 
Claim 22 does not make sense because an IRES may be between coding regions but it cannot be between the human APP and marker protein as claimed. The IRES is a nucleic acid sequence and can only be in context of other nucleic acid sequences; it is not between two proteins as claimed. Accordingly, claim 22 is indefinite. 
Claim 24 is indefinite because the metes and bounds of a “tissue-specific sequence” are unclear. While the metes and bounds of a tissue-specific promoter or regulatory element are clear, it is unclear whether a “tissue-specific sequence” is limited to a tissue-specific promoter or regulatory element or whether more is encompassed by the phrase. If more is encompassed by the phrase, then then metes and bounds of those sequences are unclear. The specification does not assist in this regard. Accordingly, the concept of a “tissue-specific sequence” in claim 24 is indefinite.
Use of the term “locus” in context of claim 26 does not make sense because the “locus” is the position on a chromosome, but the olfactory-specific sequence is limited to a olfactory marker protein promoter. The sequence may have a position on a chromosome, but the position is not operably linked to the coding sequence of the activator protein as claimed. Accordingly, claim 26 is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Cao (Nature Communications, 2012, Vol. 3, pg 1-19).
Cao taught a transgenic mouse whose genome comprises a transgene comprising a nucleic acid sequence encoding a pathogenic Swedish human amyloid precursor protein (APP) with amino acid substitutions K670N and M671L (APPsw) or synthetic human APP with amino acid substitution M671V (APPmv) operably linked to an inducible promoter. This is equivalent to items a) and b) of claim 18 and 24. 
Claims 19-21 have been included because the hAPPsw mice also have a nucleic acid sequence encoding placental alkaline phosphatase (PLAP) downstream of the hAPP coding region (pg 2, col. 2, “Selective expression of hAPPsw in OSNs alters connectivity”) and because the hAPPmv mice also have a nucleic acid sequence encoding mCherry downstream of the hAPP coding region (pg 2, col. 2, “Selective expression of hAPPmv in OSNs maintains connectivity”). 

Claim 23 has been included because the TetO promoter inherently contains TREs. 
The mice were crossed with a transgenic mouse whose genome comprises a nucleic acid sequence encoding a tet activator operably linked to an endogenous olfactory marker protein (OMP) promoter (pg 7, “Generation of CORMAP and CORMAC mice”; pg 2, “Selective expression of hAPPsw in OSNs alters connectivity” and “Selective expression of hAPPmv in OSNs maintains connectivity”; et al.). This is equivalent to the transgene at the end of claim 24. 
Claims 25 and 26 have been included because the OMP promoter is an endogenous olfactory-specific promoter. 
Claim 27 has been included because the CORMAP mouse crossed with the tet-OMP mouse has the exact same structure as the mouse made by applicants, ergo it MUST inherently have the phenotype claimed. 

Claims 18, 23-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng (J. Neurosci. Sept. 28, 2011, Vol. 31, No. 39, pg 13699-13704).
Cheng taught a transgenic mouse whose genome comprises a transgene comprising a nucleic acid sequence encoding wild-type human amyloid precursor protein (APP) operably linked to an inducible promoter (pg 13700, Fig. 1A). This is equivalent to item c) of claim 18 and 24. 

The mice were crossed with a transgenic mouse whose genome comprises a nucleic acid sequence encoding a tet activator operably linked to an endogenous olfactory marker protein (OMP) promoter (pg 13700, Fig. 1A). This is equivalent to the transgene at the end of claim 24. 
Claims 25 and 26 have been included because the OMP promoter is an endogenous olfactory-specific promoter. 
Claim 27 has been included because the mouse crossed with the tet-OMP mouse has the exact same structure as the mouse made by applicants, ergo it MUST inherently have the phenotype claimed. 
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632